DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 20-39 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (WO 2011/130514 A1, and hereinafter using US publication US 2013/0029229 A1 for citation purposes) in view of Naoto (JP 63121251 A, as provided in the IDS on 08/19/2022) and Wheadon (US 4,982,482 B1).
Regarding claims 20, 22-24, 28-30, 32-34, 36 & 38-39, Mack teaches an electrochemical battery such as an AGM battery including an electrode plate comprising a frame and a substantially flat grid connected to the frame, the frame comprising at least a top frame member having a contact lug, wherein the grid comprises a plurality of grid wires and a plurality of window-like open areas between the grid wires, further comprising an active mass within the open areas and/or on the grid wires with the active mass having opposing surfaces (Fig. 4 & [0005]: Accordingly, a battery plate assembly for a lead-acid battery is provided. The assembly includes a plate of a first polarity formed by an electrically conductive grid body having opposed top and bottom frame elements and opposed first and second side frame elements, the top frame element having a lug and an opposing enlarged conductive section extending toward the bottom frame element; a plurality of interconnecting electrically conductive grid elements defining a grid pattern defining a plurality of open areas, the grid elements including a plurality of radially extending vertical grid wire elements connected to the top frame element, and a plurality of horizontally extending grid wire elements, the grid body having an active material provided thereon).												Mack is silent as to the electrode plate comprising, on one outer surface or on both opposing outer surfaces of the active mass, a regular pattern of grooves wherein the grooves extend diagonally from a position closer to the top frame member to a position further away from the top frame member and wherein the pattern of the grid wires differs from the pattern of grooves and wherein a two-dimensional arrangement of the pattern of the grid wires differing from a two-dimensional arrangement of the pattern of grooves when looking on the one outer surface of the active mass of the electrode plate where the pattern of grooves is formed.		 	Naoto teaches a lead acid battery electrode plate comprising a grid with grid wires 1 and a plurality of window-like open areas between the grid wires 1, further comprising an active mass 2 within the open areas and on the grid wires, wherein the electrode plate comprises on one outer surface or on both outer surfaces of the active mass a pattern of grooves 3, defining a waffle like structure and compressing the active mass, wherein the grooves extend from a position closer to a top portion of the plate to a position further away from the top portion of the plate (Abstract & Figs. 1a-b) and wherein the pattern of grooves comprises a first group of diagonally extending grooves and a second group of diagonally extending grooves, wherein the grooves of the first group of grooves intersect with the grooves of the second group of grooves, and wherein the pattern of grooves forms a plurality of crossing points between the groups of the first group of grooves and the groups of the second group of grooves (See annotated Fig. 1b below) and wherein the pattern of the grid wires differs from the pattern of grooves (See fig. 1a). Naoto further teaches a two-dimensional arrangement of the pattern of the grid wires (1) differing from a two-dimensional arrangement of the pattern of grooves (3) when looking on the one outer surface of the active mass of the electrode plate where the pattern of grooves is formed such that the width of the grid wires is smaller than the width of the grooves as illustrated in Fig. 1a which shows a width gradient of the grooves decreasing in the depth direction (i.e direction towards the grid wires). Thus, in Naoto’s configuration, the grid pattern is offset with respect to both the groove first group and the groove second group of the groove pattern.									
    PNG
    media_image1.png
    300
    410
    media_image1.png
    Greyscale
																	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have a pattern of grooves as described by Naoto, in order to improve the overcharge performance of the battery as taught by Naoto (Abstract).					Wheadon teaches a lead acid battery electrode plate comprising on one outer surface or on both opposing outer surfaces of the active mass, a regular pattern of grooves wherein the grooves extend diagonally in a strictly monotonic manner from a position closer to the top frame member to a position further away from the top frame member as well as a linear way diagonally over the surface of the active mass (Fig. 9 & Column 11, lines 66-68 and Column 12, lines 1-5).		While Wheadon does not explicitly teach the linear grooves extending diagonally at an angle with respect to the top frame member in the area of 30° to 60°, Wheadon teaches the angle of the linearly extending diagonal grooves to be about 50° to 70° which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to optimize the angle because it is a result effective variable which affects gas entrapment and acid circulation as taught by Wheadon (Column 12, lines 1-10). See MPEP 2144.05 I & II.		
Regarding claims 21 & 31, Wheadon teaches grooves having a depth in the area of 0.1 mm to 1.0 mm (Fig. 10 & Column 13, lines 5-7: The tapered sides 215 and 216 have identical lengths of about 0.015 to 0.025 inches (i.e 0.381 mm to 0.635 mm) with about 0.010 to 0.020 (i.e 0.254 mm to 0.508 mm) inches being preferred) which overlaps with the instantly claimed invention. Such dimensions and configuration provides a profiled battery plate 200 with increased surface area of the battery plate, channels for controlled gas movement and acid recirculation and increased plate strength as taught by Wheadon (Column 13, lines 20-23). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 I. Such dimensions and configuration provides a profiled battery plate 200 with increased surface area of the battery plate, channels for controlled gas movement and acid recirculation and increased plate strength as taught by Wheadon (Column 13, lines 20-23). Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to optimize the depth of the groove because it is a result effective variable which affects gas entrapment and acid circulation as taught by Wheadon (Column 12, lines 1-10). See MPEP 2144.05 II.
Regarding claims 25 & 35, Mack as modified by Naoto and Wheadon teaches the electrode plates of claims 20 & 30, wherein a layer of mass holding material is located on the outer surface of the active mass ([0049]). Wheadon further teaches a layer of mass holding material being located on the outer surface of the active mass, wherein the layer of mass holding material provides the pattern of grooves (Column 12, lines 4-7: The grooves are formed through the paper 40 and into the paste material 202 by the rollers 62, 63 and 64, 65 described in connection with FIG. 1).
Regarding claim 26, Mack as modified by Naoto and Wheadon teaches the electrode plate of claim 20. Mack further teaches a first frame (i.e top frame) positioned against a first active mass opposing surface and a second frame (i.e bottom frame) positioned against a second active mass opposing surface, opposite the first opposing surface (Fig. 4; [0046]-[0047]).
Regarding claims 27 & 37, Mack as modified by Naoto and Wheadon teaches the electrode plate of claims 20 & 30. Mack further teaches wherein the active mass is covered with a liquid absorbing material which is arranged for absorbing a liquid electrolyte of the electrochemical battery ([0060]: For example, the AGM material may be wrapped around the bottom edge 154 of each positive plate 112 and extend upwardly along the opposing plate faces 156, 158 of each positive plate 112 towards the lugs 134. The AGM material 138 may cover a portion of the plate 112 or a substantial portion of the plate… [0062]: The electrolyte is provided in a controlled quantity so that the electrolyte is substantially, fully absorbed in the pores of the plates 12, 114 and the separator 138).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22, 23, 24, 25, 28 & 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 5, 7, 8, 16 & 18 of U.S. Patent No. 11,245,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the active mass provided on at least one of the plurality of grid wires and the open areas would inherently have opposing surfaces corresponding to a first surface of the active mass facing the grid wires and a second surface facing away from the grid wires such that said first and second surfaces together define the thickness of the active mass. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727